CHARLES J. SCHUCK, Judge.
Claimant, V. E. Cassaday, a resident of Petersburg, West Virginia, seeks reimbursement in the sum of $146.93 as damages to his car or automobile caused by a state road tractor or grader colliding therewith while his car was parked on the highway known as North Main street in the said town of Petersburg.
The record as submitted reveals that the said state road tractor while approaching claimant’s car on an elevated curve caused the tractor to suddenly skid sideways on the low side of the curve crushing claimant’s car against the sidewalk. No negligence is imputed to claimant.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of one hundred forty-six dollars and ninety-three cents ($146.93).